           Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 1 of 84



1                                IN THE UNITED STATES DISTRICT COURT
2

3                          FOR THE SOUTHERN DISTRICT OF NEW YORK

4    D. GEORGE SWEIGERT                                Case No.: 1:18-cv-08653-VEC-SDA
5                   Plaintiff,

6    vs.                                               OBJECTION TO REPORT AND
                                                       RECOMENDATION
7
     JASON GOODMAN,
8
                    Defendant
9

10
                        OBJECTION TO REPORT AND RECOMENDATION
11

12

13
                                             VERIFICATION
14
            Defendant Jason Goodman Pro Se respectfully submits this Objection to Magistrate
15
     Aron’s Report and Recommendation. This pleading is true and correct to the knowledge of the
16

17   undersigned, except as to matters alleged on information and belief, and that as to matters that

18   the undersigned believe are true. See N.Y.C.P.L.R. 3020. So sworn under the penalties of
19
     perjury.
20
            Respectfully submitted November 19, 2020
21

22

23

24                                    ____________________________________________________
                                                              Jason Goodman, Defendant, Pro Se
25
                                                                          252 7th Avenue Apt 6s
26                                                                        New York, NY 10001
                                                                                 (323) 744-7594
27                                                                truth@crowdsourcethetruth.org
28
     OBJECTION TO REPORT AND RECOMENDATION - 1
          Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 2 of 84



1                       OBJECTION TO REPORT AND RECOMENDATION
2

3           Pursuant to Rule 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil

4    Procedure, Defendant Jason Goodman Pro Se, respectfully makes the following objections to the
5
     report and recommendation. (ECF No. 164) For the reasons stated below the report should not be
6
     followed. This case should be dismissed with prejudice and the Plaintiff should be declared a
7
     vexatious litigant and denied the ability to bring future action as a Pro Se Plaintiff.
8

9           Defendant first would like to correct the court’s acknowledgment of Plaintiffs false claim

10   as stated in ECF No. 163 regarding the submission of Defendant’s Opposition (ECF No.161).
11
     which Plaintiff describes as “tardy”. The document was submitted timely at 1:00 pm on October
12
     29, 2020 prior to the deadline as ordered by Magistrate Aron. To clarify, the court’s website still
13
     lists normal hours for the Pro Se office as being 8:30 am to 5pm and the “new normal” Covid-19
14

15   adjusted hours as verbally explained to Goodman by courthouse staff being 8:30 am – 1pm.

16   Goodman arrived at the courthouse prior to 1pm on October 29, 2020 but the Pro Se intake office
17
     was closed, and the door locked. Goodman knocked on the door, waited several minutes, looked
18
     around in an effort to locate a clerk and could find none. Goodman then had a short conversation
19
     with the U.S. Marshalls stationed just outside the pro Se intake office. They informed Goodman
20

21   the office had closed for the day and allowed Goodman to time stamp the document at their desk,

22   suggesting Goodman deposit it in the mail drop box at 500 Pearl. Even with several minutes
23
     delay and conversations with courthouse staff, the time stamp below Goodman’s signature
24
     (EXHIBT A) indicates arrival at the Pro Se office prior to 1pm. The Pro Se office was
25
     inappropriately closed earlier than it should have been making it impossible to submit the
26

27   document there as instructed. An additional stamp was placed on the envelope containing the

28   document eleven minutes later at 500 Pearl as indicated (EXHIBIT B). When clerks returned
     OBJECTION TO REPORT AND RECOMENDATION - 2
          Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 3 of 84



1    the following day, additional stamps with much darker ink indicating October 30 were applied.
2
     It is unreasonable for Defendant to be held accountable for court employees’ lapses while
3
     reasonable for Defendant to expect the clerk’s office to be open during work hours rather than
4
     closed at arbitrary times. Defendant is concerned that the court would seemingly overlook this
5

6    verified fact and instead be swayed by Plaintiff’s false statements which are not supported by the

7    evidence, a recurrent theme in Plaintiff’s filings throughout this matter and others.
8
            Sweigert is a vexatious pro se litigant in the regular practice of abusing legal process both
9
     in the courts and by making frivolous and false statements to law enforcement as a method of
10
     harassment and intimidation. (EXHIBIT C) Sweigert has publicly boasted of doing this in
11

12   videos he habitually deletes to hide his behavior from authorities and complicate civil or criminal

13   litigation. Sweigert’s previous pleadings indicate he is aware this method affords him immunity
14
     from defamation claims and complicates admission of evidence. Sweigert publishes social
15
     media and blog posts, disguised as “news” widely publicizing his own false claims in an effort to
16
     humiliate and intimidate the target of his abuse. Sweigert does this repeatedly like a juvenile
17

18   bully endeavoring to provoke a reaction. Any response or reaction is woven into further

19   malicious claims or causes of action in vexatious suits such as in this instant legal matter. Most
20
     recently, Sweigert attempts to miscategorize a phone call Goodman had with an individual
21
     known to Goodman as Ari Friedman (“Friedman”) published on YouTube as indicated in
22
     Plaintiff’s letter ECF No. 163. Sweigert misrepresents the facts, indicating Friedman merely
23

24   placed a phone call to Webb prior to his interview with Defendant. In fact, Friedman is a

25   currently a close associate of Webb, producing multiple videos with Sweigert and even
26
     cohabitating with him for a time. (EXHIBIT D) This is yet again, another example of an
27
     individual previously unknown to Defendant, in this case Friedman, presenting himself as an
28
     OBJECTION TO REPORT AND RECOMENDATION - 3
          Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 4 of 84



1    innocent third party with useful information for Goodman’s news, information and entertainment
2
     broadcast, hiding the fact that he is working with Sweigert’s brother and attempting to
3
     deliberately deceive Goodman. Sweigert and Webb once again appear to coordinate their efforts
4
     in an interaction intended to generate a cause of action against Goodman.
5

6           Sweigert uses false addresses and repeatedly changes them as evidenced by his multiple

7    change of address filings on the docket in this legal matter and the excessive amount of returned
8
     mail sent from the Court to Sweigert. On information and belief, Defendant alleges Sweigert
9
     deliberately hides his legal address and current location to avoid law enforcement and any future
10
     potential enforcement of a judgement against him. Concurrent to these actions, Sweigert
11

12   deliberately publicizes Defendant’s home and business address in conjunction with manipulated

13   photos and false statements, falsely associating Defendant with horrifying, racist statements as
14
     indicated in ECF No. 161. This behavior is so egregious given the current climate of civil unrest
15
     and random violence against perceived racists it simply cannot be ignored. Sweigert continues
16
     to deliberately place the Defendant in real danger with his false statements and malicious
17

18   publications. Ill-informed individuals who might view Sweigert’s public blog or video posts

19   could easily be prompted to take violent action, and could identify Goodman at his home or
20
     elsewhere in New York City or other locations as frequently occurs during Goodman’s live video
21
     broadcasts (https://youtu.be/a-KuMJfvZFA) (EXHIBIT E). These actions are so egregious and
22
     place Goodman in such extreme, immediate risk of substantial harm or even death, the court
23

24   MUST use its substantial powers to take action preventing Sweigert from continuing this pattern

25   and practice of behavior.
26
            This is NOT a legitimate suit brought for a legitimate purpose. This lawsuit represents a
27
     brazen abuse of process and it must not be allowed to proceed. Sweigert has brought this lawsuit
28
     OBJECTION TO REPORT AND RECOMENDATION - 4
          Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 5 of 84



1    for an improper purpose and in bad faith and for those reasons alone it should be dismissed
2
     pursuant to the unclean hands doctrine. Rather than seeking to cure a legitimate injury, Sweigert
3
     proceeds deliberately and persistently in an attempt to destroy Defendant’s ability to conduct
4
     business and peacefully go about his daily life. NYPD has told Defendant Sweigert’s
5

6    harassment is insufficiently urgent and their resources spread too thin for them to pursue the

7    matter. The FBI has likewise refused to intervene despite Sweigert’s interstate efforts, the use of
8
     mail, phones and the internet. If the court should allow this case to proceed, it would be
9
     demonstrateing tacit approval of Sweigert’s abuse of process and in fact encouraging Sweigert’s
10
     threats, intimidation and wanton attacks on Goodman. Sweigert’s numerous public statements
11

12   and actions cause Defendant to believe he is mentally unstable and an immediate, dangerous

13   threat to Defendant’s safety. Only such a disturbed individual would choose to spend his days
14
     attacking and harassing the Defendant in every conceivable manner, rather than tending to his
15
     own son who he claims is handicapped.
16
            Sweigert was totally unknown to Defendant and Goodman never spoke about or knew of
17

18   Sweigert prior to Sweigert’s deliberate provocation via menacing, threatening videos, tweets and

19   other social media postings and emails that have been previously referenced in these pleadings
20
     (https://www.bitchute.com/video/Hz1tRwyu22FW/). In that video posted on or about June 15,
21
     2017 Sweigert states “let's talk about Jason Goodman and Trish whatever her name is Patricia
22
     rogaine I don't know what her name is but I’m going to tell you something right now I’m going
23

24   to launch a crowdsourcing investigation to put you two assholes in jail for what you did to my

25   brother all right Jason.” Full transcript of this vindictive rant is included. (EXHIBIT F)
26
     Sweigert enunciates his intention, revenge for what he perceives Goodman has done to his
27
     brother. The name Patricia rogaine refers to Patricia Negron (“Negron”) previously a co-
28
     OBJECTION TO REPORT AND RECOMENDATION - 5
          Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 6 of 84



1    defendant in Steele v Goodman. Sweigert frequently mispronounces or otherwise “forgets” the
2
     real name of individuals he would benefit from claiming no association with. On information
3
     and belief, Defendant alleges Steele v Goodman is another coordinated, vexatious suit brought
4
     against Goodman in which Goodman alleged Negron was in fact working with Plaintiff against
5

6    Goodman. Negron was dismissed from Steele v Goodman when she reached a confidential

7    settlement with the Plaintiff, likely for zero dollars. Sweigert and Webb both feature
8
     prominently in Steele v Goodman. Negron was also unknown to Goodman until just a few days
9
     prior to Sweigert’s posting of the threatening June 15 video, conveniently or possibly
10
     coincidentally, Webb introduced Negron to Goodman. Just on the surface level, without
11

12   investigation any reasonable person can see that each of these individuals are either related to

13   one another, have prior relationships with one another or at least communicate with one another
14
     and have surrounded Goodman to play roles in the various lawsuits Sweigert has either brought
15
     against Goodman or attempted to intervene in. With his direct threat, Sweigert deliberately drew
16
     Defendant into a conflict so he could sue for alleged money damages and extort and abuse the
17

18   Defendant. Regarding issues of controversy in this legal matter that are also controversy in

19   Steele v Goodman in the EDVA Richmond division, the honorable M Hannah Lauck said in a
20
     Show Cause hearing on July 15, 2020 “I cannot believe that this has come into a federal court,
21
     frankly. This is a spitting contest.” (EXHIBIT G) Shortly after making that statement, Judge
22
     Lauck dismissed the matter in the Eastern District of Virginia further stating “Now, I want to
23

24   address whether or not either party should consider engaging in another standoff. I would want

25   to -- it would have to be here, and it would have to be in my court.” (EXHIBIT H) Plaintiff
26
     Sweigert is a participant in and is seeking to perpetuate that spitting contest both here in the
27
     Southern District of New York, and in Virginia having twice attempted to intervene in the
28
     OBJECTION TO REPORT AND RECOMENDATION - 6
          Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 7 of 84



1    matter. In defiance of Judge Lauck’s order, the case was refiled by Steele the VA Plaintiff in the
2
     Alexandria division where Sweigert has attempted once again unsuccessfully to intervene.
3
     (EXHIBIT I)
4
            On October 24, 2020 Sweigert sent an email to Jonathan Snyder, (EXHIBIT J)
5

6    Defendant’s attorney in The National Academy of Television Arts and Sciences, Inc. et al v.

7    Multimedia System Design, Inc. indicating Sweigert’s intention to intervene in that case. The
8
     letter refers to the incident provoked by Friedman, furthering Defendant’s belief that Friedman
9
     was deliberately sent to deceive Goodman. Even if there was no prior intent, Sweigert
10
     opportunistically seized on this knowing that Goodman has been forced by NATAS to hire an
11

12   attorney due to their underhanded tactics. NATAS took action against Goodman personally with

13   regard to YouTube, but then sued Goodman’s corporation which does not own the YouTube
14
     channel in question. YouTube as a third-party arbitrator agreed this was unjust and reinstated
15
     Goodman’s YouTube channel on the basis of that argument. Suing Goodman’s corporation
16
     however prevents Goodman from defending the case Pro Se putting great financial buren on the
17

18   Defendant. The mere act of causing Goodman’s attorney to read Sweigert’s baseless letter and

19   discuss it with Goodman has resulted in increased legal fees and further deliberate financial
20
     punishment for Goodman. This action furthers Defendant’s belief that NATAS was originally
21
     provoked by Sweigert, resulting in yet another frivolous suit. At very least, it again indicates
22
     Sweigert’s opportunistic approach to seize on any and every opportunity to harass and
23

24   antagonize Goodman without due cause. In the interest of justice, and the preservation of its

25   own judicial resources and those of New York State taxpayers, Sweigert’s claims must be
26
     dismissed if only pursuant to the unclean hands doctrine, but also as a result of his deliberate,
27
     persistent and ongoing abuse of process.
28
     OBJECTION TO REPORT AND RECOMENDATION - 7
          Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 8 of 84



1           No person should be allowed to hold honest citizens or the courts hostage with this type
2
     of vexatious, resource draining litigation, it simply cannot stand. Under the “new normal” of
3
     Covid-19 malignant litigants such as Sweigert are no longer deterred by the costs of travel as
4
     civil hearings have now become almost exclusively telephonic. This new normal gives abusive
5

6    individuals like Sweigert free reign to endlessly overwhelm the courts and their perceived

7    enemies with their endless vexatious filings in pursuit of baseless personal vendettas.
8
     Individuals like the Defendant who find themselves unable to finance adequate legal defense
9
     against such unjustified attacks are at the mercy of potentially psychopathic individuals with
10
     marginal understanding of the law sufficient to enter pleadings in the way Sweigert has.
11

12          Sweigert has repeatedly attempted to conflate the actions and behavior of his brother,

13   George Webb Sweigert with Goodman and take action against Goodman in court and through
14
     other means as a result of those actions. An early example of this occurred November 28, 2017.
15
     Sweigert sent an email (EXHIBIT K) to multiple third parties including Webb alleging that
16
     Goodman was involved in human trafficking. The allegation is totally false and the only
17

18   evidence Sweigert bases the allegation on are statements made by his own brother. On

19   information and belief, Defendant alleges this claim was made in an effort to pursue information
20
     about Goodman’s personal life and his use of internet dating applications. Goodman has never
21
     engaged with underage minors and has never done anything illegal or inappropriate with respect
22
     to online dating services. Defendant belives this was merely an attempt to introduce material
23

24   through discovery that could be further used to harass and embarrass Defendant. As now

25   revealed in Plaintiff’s interrogatories, indeed such information is being sought by Plaintiff
26
     despite being totally irrelevant, and wholly unrelated to any matters in this legal action.
27
     Defendant is aware this particular statement is well outside the statute of limitations; it is
28
     OBJECTION TO REPORT AND RECOMENDATION - 8
          Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 9 of 84



1    presented here only as an example of the egregious behavior Plaintiff has perpetuated over the
2
     past three years and to demonstrate the persistent pattern and practice that is ongoing today.
3
     There are far too many similar occurrences for Defendant to burden the court by including all,
4
     however on April 28, 2020 Sweigert sent an email (EXHIBIT L) to multiple third parties
5

6    including Webb and Colin Sullivan chief legal counsel for Patreon. The subject was “Latest

7    update on George Webb” In the email, Sweigert attempts to associate Goodman with Webb and
8
     attribute bad actions taken by Webb to Goodman. Webb was apparently removed from
9
     YouTube possibly at the behest of CNN, due to false statements he made about a third party as
10
     reported by CNN. For unknown reasons, Sweigert found it appropriate to alert Patreon to this
11

12   development and include Goodman despite the fact that Goodman has no involvement in the

13   matter. Patreon is Goodman’s primary source of income and contacting their legal department
14
     with regard to matters Goodman has no involvement with is not a legitimate communication but
15
     rather a naked attempt to provoke Patreon to terminate its business relationship with Goodman.
16
     Surely at a certain point, any company could determine too much legal action related to any
17

18   particular individual might render that person a liability and cause the entity to cease doing

19   business with them. Goodman associated with Webb only for a brief period of approximately
20
     three months in 2017. Sending updates of activity related to this third party to Goodman’s
21
     business associates or their legal departments is not appropriate. Goodman terminated all
22
     interactions with Webb years ago and has no involvement in his activities or interest in updates
23

24   about them. Goodman does not interact or communicate with Webb any longer and had no role

25   in the matters referenced in the email. Webb is an additional third party Sweigert published the
26
     claims to in the email. As reported by CNN, Webb’s most recent snafu involves false claims
27
     alleging a U.S. Army reservist named Maatje Benassi was Covid-19 patient zero. According to
28
     OBJECTION TO REPORT AND RECOMENDATION - 9
         Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 10 of 84



1    Benassi’s statements to CNN, the false claims published and republished by the Sweigert
2
     brothers ruined her life resulting in death threats and huge legal costs. While this is remarkably
3
     similar to the efforts Goodman alleges the Sweigerts have also directed at him, Goodman knows
4
     nothing about Benassi outside the information reported on CNN. Goodman was unaware of
5

6    Webb’s claim or anything to do with the matter, prior to reading the report on CNN.com. On

7    October 31, 2020 Webb filed suit as a Pro Se Plaintiff against CNN. (EXHIBIT M) On
8
     November 6, 2020 Sweigert filed a motion seeking to intervene and to transfer venue to the
9
     SDNY, (EXHIBIT N) on the basis that Sweigert believes Webb’s vexatious suit against CNN
10
     should also include Goodman. Goodman believes Sweigert will attempt to clog Judge Caproni’s
11

12   docket with further vexatious filings in this matter. The Sweigert brothers’ efforts to make

13   vexatious litigation a family affair could not be more transparent and are unlikely to end unless
14
     the court intervenes to put a stop to this ongoing brazen abuse of process. Communications
15
     containing false accusations including the email Sweigert sent to parties at Patreon.com have
16
     severely compromised Goodman’s ability to communicate with Patreon. Goodman previously
17

18   had a good relationship with and productive interactions with Patreon CEO Jack Conte. Conte

19   no longer returns Goodman’s emails and during an in-person conversation in Los Angeles in
20
     2018, Conte specifically referenced this legal matter as the reason for restricting communication.
21
            Should the court decide to allow this matter to proceed, Goodman respectfully requests a
22
     Show Cause hearing and prays the court will compel Sweigert to appear in person, with
23

24   appropriate court mandated Covid-19 PPE so he may answer under oath, penalty of perjury and

25   contempt of court as to why the court should not dismiss this matter with prejudice and declare
26
     him a vexatious litigant.
27

28
     OBJECTION TO REPORT AND RECOMENDATION - 10
         Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 11 of 84



1                                             CONCLUSION
2
            For the reasons stated above the Defendant respectfully request the court with not adopt
3
     Magistrate Aron’s Report and Recommendation, but rather dismiss this matter with prejudice
4
     and serve justice by declaring Sweigert a vexatious litigant and remove his ability to bring future
5

6    action as a Pro Se Plaintiff.

7

8
            Respectfully submitted November 19, 2020
9

10

11

12                                    ____________________________________________________
                                                              Jason Goodman, Defendant, Pro Se
13                                                                        252 7th Avenue Apt 6s
                                                                          New York, NY 10001
14
                                                                                 (323) 744-7594
15                                                                truth@crowdsourcethetruth.org

16

17

18

19

20

21

22

23

24

25

26

27

28
     OBJECTION TO REPORT AND RECOMENDATION - 11
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 12 of 84




                            (EXHIBIT A)
18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 1
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 14 of 84




                            (EXHIBIT B)
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 15 of 84
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 16 of 84




                            (EXHIBIT C)
           Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 17 of 84


  From: Spoliation Notice spoliation-notice@mailbox.org
Subject:Re: Identity of person calling Dr. Fauci's home unlisted number may have been identified
   Date:March 30, 2020 at 10:54 AM
     To:clane@niaid.nih.gov, hauguelt@niaid.nih.gov, deaweb@niaid.nih.gov, rpurcell@niaid.nih.gov, niaidtraining@nih.gov,
        LL153p@nih.gov, NIAIDSBIR@mail.nih.gov, Annie.grimes@nih.gov, anthony.fauci@nih.gov, Spoliation Notice
        spoliation-notice@mailbox.org
    Cc: Brittany.Custer@ic.fbi.gov, nyspmail@troopers.ny.gov, legal@patreon.com, colin@patreon.com, txjcic@dps.texas.gov,
        tip@dps.texas.gov, tcic@dps.texas.gov, crimestatsinfo@ic.fbi.gov, NICS@ic.fbi.gov, nicc nicc@hq.dhs.gov, iso@ic.fbi.gov,
        nysag@ag.ny.gov, truth@crowdsourcethetruth.org, jason@21stcentury3d.com, jasongoodman72@protonmail.com

       To: Jason Goodman

       I have observed your recent comment to a YouTube video (attached).

       This message makes certain parties aware that you are an alleged associate of the subject of the article "MONTEGRAPH" (see web
       page 1 below).

       Apparently you have made telephone calls to Dr. Tammy Parry via the use of an alleged unlisted number. Social media rumors
       indicate you obtained this phone number from "MONTEGRAPH" (see web page 2 below).

       https://sdny.news/2020/03/29/new-york-city-braces-for-covid-19-black-death-mass-die-off-with-45-refrigerator-truck-trailers-to-store-
       3600-corpses/

       https://sdny.news/2020/03/18/jason-goodman-films-patients-at-nycs-presbyterian-hospital-while-accused-by-montana-physician-of-
       obtaining-private-telephone-number-to-interfere-with-patient-care/

       D. George Sweigert
       Evidence Collection Team
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 18 of 84




                            (EXHIBIT D)
    Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 19 of 84




Webb and Friedman pictured together in one of their recent videos that has since been
removed from the internet.
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 20 of 84




                            (EXHIBIT E)
    Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 21 of 84




A friendly viewer and fan of Goodman’s broadcasts recognizes Goodman in a dense crowd on
the streets of Washington D.C.
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 22 of 84




                            (EXHIBIT F)
  Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 23 of 84



SWEIGERT JUNE 15, 2017 VIDEO TRANSCRIPT

0:00:00.320,0:00:05.280
everybody uh this is dave checking in um

0:00:06.080,0:00:11.280
now that my resume is public knowledge

0:00:08.960,0:00:12.559
yeah i have a bad acting reel so what

0:00:11.280,0:00:14.240
you know when you're in la

0:00:12.559,0:00:15.679
everybody says they're an actor it's

0:00:14.240,0:00:17.279
like when you go to memphis everybody

0:00:15.679,0:00:19.359
says they're a songwriter

0:00:17.279,0:00:20.560
give me a break taxi cab drivers say

0:00:19.359,0:00:23.600
they're actors

0:00:20.560,0:00:27.599
oh he's part of a c.i.a actor elite

0:00:23.600,0:00:27.599
that's run by scientology to keep

0:00:29.760,0:00:36.079
however what my resume

0:00:33.040,0:00:37.600
demonstrates to most of you is that i

0:00:36.079,0:00:39.120
really know my stuff when it comes to

0:00:37.600,0:00:41.600
electronic evidence

0:00:39.120,0:00:44.160
and federal law and the violations of

0:00:41.600,0:00:46.239
federal law

0:00:44.160,0:00:48.160
  Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 24 of 84



so let's talk about jason goodman and

0:00:46.239,0:00:50.000
trish whatever her name is patricia

0:00:48.160,0:00:51.039
rogaine i don't know what her name is

0:00:50.000,0:00:52.320
but i'm going to tell you something

0:00:51.039,0:00:54.079
right now i'm going to launch a

0:00:52.320,0:00:56.079
crowdsourcing investigation

0:00:54.079,0:00:58.719
to put you two assholes in jail for what

0:00:56.079,0:01:00.640
you did to my brother all right jason so

0:00:58.719,0:01:03.440
you want a reality show

0:01:00.640,0:01:06.159
larping around live action reality

0:01:03.440,0:01:08.080
you're gonna get it right now

0:01:06.159,0:01:10.000
because i think i can prove to a

0:01:08.080,0:01:11.600
prosecutor that you broke the law i know

0:01:10.000,0:01:12.960
i can prove to a prosecutor that you

0:01:11.600,0:01:15.759
broke new york state law

0:01:12.960,0:01:17.520
with your stupid privacy stunt that

0:01:15.759,0:01:20.560
started this entire nightmare

0:01:17.520,0:01:22.720
called the seth rich files who spoofed

0:01:20.560,0:01:24.240
  Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 25 of 84



the seth rich files remember that jason

0:01:22.720,0:01:26.479
remember when you were screaming

0:01:24.240,0:01:29.200
hysterically at the camera

0:01:26.479,0:01:30.680
which by the way go watch the mr cat eye

0:01:29.200,0:01:34.000
video

0:01:30.680,0:01:36.960
m-r-c-a-t-i it's an hour long

0:01:34.000,0:01:39.200
he explains the whole process and how

0:01:36.960,0:01:40.960
you fit into it jason and how you fit

0:01:39.200,0:01:43.520
into a trish

0:01:40.960,0:01:45.040
so you want to start exposing people

0:01:43.520,0:01:48.399
guess who we're going to expose

0:01:45.040,0:01:50.399
jason and trish now i have a couple of

0:01:48.399,0:01:52.240
allies besides the legal community

0:01:50.399,0:01:54.159
because as you know jason i'm an expert

0:01:52.240,0:01:57.280
when it comes to expert testimony

0:01:54.159,0:01:58.560
about data privacy and internet security

0:01:57.280,0:02:00.479
and i'm one of the most highly

0:01:58.560,0:02:02.240
credentialed people in the united states

0:02:00.479,0:02:04.799
  Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 26 of 84



and yes i did work for the national

0:02:02.240,0:02:06.479
security agency as a technical expert

0:02:04.799,0:02:08.080
and yes i did work for special

0:02:06.479,0:02:10.640
operations as a technical

0:02:08.080,0:02:12.400
expert and yes i work many many many

0:02:10.640,0:02:14.959
jobs as a technical expert

0:02:12.400,0:02:16.239
at the legal points and the technology

0:02:14.959,0:02:18.239
points

0:02:16.239,0:02:20.160
very few people can bridge these things

0:02:18.239,0:02:22.800
and i've had many attorneys

0:02:20.160,0:02:25.040
tell me remarkable work tremendous work

0:02:22.800,0:02:26.959
i've never seen anything like this

0:02:25.040,0:02:29.440
and now jason you're gonna go find an

0:02:26.959,0:02:31.519
attorney to read my stuff

0:02:29.440,0:02:33.920
and we'll play this little game because

0:02:31.519,0:02:36.319
my brother sits in a jail

0:02:33.920,0:02:37.519
and you have given him a complete mind

0:02:36.319,0:02:39.519
fuck

0:02:37.519,0:02:41.200
  Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 27 of 84



and now when he probably believed in you

0:02:39.519,0:02:43.920
and you told the world he was your best

0:02:41.200,0:02:45.200
friend in life you just abandoned him

0:02:43.920,0:02:46.640
well you're not going to do that to my

0:02:45.200,0:02:49.200
brother

0:02:46.640,0:02:51.360
and your little troll squad has already

0:02:49.200,0:02:52.160
destroyed my career so let's just use my

0:02:51.360,0:02:54.800
career for new

0:02:52.160,0:02:56.560
summer project let's crowd source all

0:02:54.800,0:03:00.879
the information we need to put

0:02:56.560,0:03:02.239
trish and jason in jail let's do that

0:03:00.879,0:03:04.239
and you know what i bet you i can get

0:03:02.239,0:03:05.840
the maritime people behind me i bet i

0:03:04.239,0:03:07.680
can get the coast guard behind me i bet

0:03:05.840,0:03:08.080
you i can get the seafarers union behind

0:03:07.680,0:03:10.159
me

0:03:08.080,0:03:12.000
the mayor of charleston the governor of

0:03:10.159,0:03:14.239
charleston everybody's going to be

0:03:12.000,0:03:16.400
  Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 28 of 84



behind me you stupid asshole for what

0:03:14.239,0:03:18.080
you did to my brother

0:03:16.400,0:03:19.519
you could have intervened you've could

0:03:18.080,0:03:21.599
have helped them and you just let them

0:03:19.519,0:03:23.360
go off the deep end

0:03:21.599,0:03:24.879
and we had guys like you in the military

0:03:23.360,0:03:27.360
you know what jason they all wound up in

0:03:24.879,0:03:29.280
body bags and became oil stains

0:03:27.360,0:03:30.799
so we know all about your kind and you

0:03:29.280,0:03:33.040
know here's the problem jason

0:03:30.799,0:03:34.640
go call all your hollywood friends and

0:03:33.040,0:03:36.799
i'll talk to them and say hey we're

0:03:34.640,0:03:39.280
going to make a lot of money on this

0:03:36.799,0:03:41.920
jason's dead meat don't you want to get

0:03:39.280,0:03:43.280
into our patreon account

0:03:41.920,0:03:44.720
well there's a lot of people out there

0:03:43.280,0:03:47.519
that want to start doing radio

0:03:44.720,0:03:49.120
interviews with me hey defango wink wink

0:03:47.519,0:03:50.560
  Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 29 of 84



don't miss your big opportunity for

0:03:49.120,0:03:53.920
about 2 000 people

0:03:50.560,0:03:56.239
on a live stream so max egan

0:03:53.920,0:03:56.959
who got screwed over by george webb

0:03:56.239,0:03:59.680
because max

0:03:56.959,0:04:00.239
egan interviewed my brother and linda

0:03:59.680,0:04:02.879
west

0:04:00.239,0:04:04.319
and possibly truther girls and possibly

0:04:02.879,0:04:06.239
richie from boston

0:04:04.319,0:04:08.319
we all are thinking about doing a show

0:04:06.239,0:04:11.360
and that includes agent 19

0:04:08.319,0:04:13.200
and that includes montegraph

0:04:11.360,0:04:14.480
because monograph i know your agenda and

0:04:13.200,0:04:15.200
i know what you want to accomplish it

0:04:14.480,0:04:18.639
but the way

0:04:15.200,0:04:21.040
through that agenda is jason goodman

0:04:18.639,0:04:21.759
and trish whatever the hell her name is

0:04:21.040,0:04:23.360
rogaine

0:04:21.759,0:04:24.880
  Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 30 of 84



and you know what jason i'm going to

0:04:23.360,0:04:27.360
make i'm going to make a

0:04:24.880,0:04:28.240
convincing argument to a prosecutor in

0:04:27.360,0:04:30.400
new york

0:04:28.240,0:04:32.320
that that video you did about the fango

0:04:30.400,0:04:34.080
is inciting violence

0:04:32.320,0:04:36.479
and we're going to see what a jury in

0:04:34.080,0:04:38.639
new york has to say about your opinions

0:04:36.479,0:04:39.520
or maybe we'll go to arizona what do you

0:04:38.639,0:04:40.320
think about that

0:04:39.520,0:04:42.800
but i'm going to tell you something

0:04:40.320,0:04:44.960
right now i believe based on my

0:04:42.800,0:04:46.720
technical background and my experience

0:04:44.960,0:04:49.040
and my knowledge of federal laws

0:04:46.720,0:04:51.360
i'm going to make an educated guess that

0:04:49.040,0:04:52.560
this little file transfer game that you

0:04:51.360,0:04:54.400
played around with

0:04:52.560,0:04:56.080
i think you broke federal law and i

0:04:54.400,0:04:58.240
  Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 31 of 84



think you broke state law and i don't

0:04:56.080,0:05:00.240
think you want anybody to talk about it

0:04:58.240,0:05:01.840
so why don't we put the focus back on

0:05:00.240,0:05:04.800
jason and trish

0:05:01.840,0:05:06.320
and their use of electronic files and

0:05:04.800,0:05:08.800
transporting electronic

0:05:06.320,0:05:10.479
files across state lines for the sole

0:05:08.800,0:05:13.280
intent of distributing them to

0:05:10.479,0:05:14.560
unknowing and unwitting participants and

0:05:13.280,0:05:16.800
there's conspiracy

0:05:14.560,0:05:18.880
and trish was on her live stream today

0:05:16.800,0:05:20.560
talking about rico

0:05:18.880,0:05:22.880
hey listen trish do you want to play

0:05:20.560,0:05:23.759
rico we can put a rico case together for

0:05:22.880,0:05:26.560
this

0:05:23.759,0:05:27.120
not a problem not a problem and you know

0:05:26.560,0:05:28.880
what

0:05:27.120,0:05:31.039
linda west and i already went through

0:05:28.880,0:05:32.479
  Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 32 of 84



that we had to put a rico case together

0:05:31.039,0:05:34.160
against dallas goldbug

0:05:32.479,0:05:35.919
that's why he's disappeared into the

0:05:34.160,0:05:37.440
night so you know what we'll just dust

0:05:35.919,0:05:39.440
that off and put your names on it and

0:05:37.440,0:05:41.120
see how it works on you

0:05:39.440,0:05:43.039
okay because you're not going to come

0:05:41.120,0:05:44.720
around and try to push your way into

0:05:43.039,0:05:45.280
this community that's been built up over

0:05:44.720,0:05:47.919
the last

0:05:45.280,0:05:49.680
decade and take a big massive defecation

0:05:47.919,0:05:52.160
on my brother's reputation

0:05:49.680,0:05:54.240
and my reputation by the way and walk

0:05:52.160,0:05:56.639
away after you shut down

0:05:54.240,0:05:58.639
indirectly or directly participating or

0:05:56.639,0:06:00.479
unparticipating in some manner

0:05:58.639,0:06:01.919
you shut down one of the busiest ports

0:06:00.479,0:06:04.880
in the united states

0:06:01.919,0:06:06.319
  Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 33 of 84



in a terroristic activity and i also

0:06:04.880,0:06:08.400
think homeland security is going to be

0:06:06.319,0:06:10.400
very interested in understanding more

0:06:08.400,0:06:15.120
about these tactics

0:06:10.400,0:06:15.120
so have fun jason and trish
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 34 of 84




                            (EXHIBIT G)
      Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 35 of 84

                                                                        68

 1   introducing something into evidence.            I can strike an

 2   entire pleading.      I can stay the case until the order is

 3   obeyed.     And I can also dismiss the action in whole or in

 4   part or render default judgment against the disobeying

 5   party.

 6                So I want you to be aware that I am considering

 7   every option under Rule 37, given that we have taken two

 8   years to essentially get nowhere.           It is a huge waste of

 9   judicial resources and time and money.

10                And in case you haven't figured it out, you're

11   never going to agree on what happens.            It's never going to

12   happen.     So just show me what you think happened.            And you

13   can't get mad at each other anymore.            It's a defamation

14   case.     It's a defamation case.       You guys think you are

15   saying nasty things about each other on the Internet.                   I

16   cannot believe that this has come into a federal court,

17   frankly.     This is a spitting contest.         But it's here, and

18   -- but it's not going to come here in a manner that does

19   not follow the orderly and appropriate rules that I

20   issue, my orders, and our local rules, and the federal

21   rules.     Do you all understand you are under notice?

22                MR. GOODMAN:     Yes.

23                THE COURT:     And I've told you what I'm concerned

24   about?

25                MR. GOODMAN:     Yes.
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 36 of 84




                            (EXHIBIT H)
      Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 37 of 84

                                                                        97
 1   that there's just no case to present, and we are just

 2   weeks away from when a trial was supposed to commence.

 3               Now, I want to address whether or not either

 4   party should consider engaging in another standoff.                I

 5   would want to -- it would have to be here, and it would

 6   have to be in my court.        But I would want to advise

 7   you-all that given the level of rancor that has been

 8   demonstrated by all sides, I'm first going to issue a stay

 9   of 45 days before entering the dismissal with prejudice.

10               So, the case will be stayed, and then I'm going

11   to issue a dismissal without prejudice.            And I am saying

12   that the parties must stand down and cease filing, much

13   less file anything improper in this case.

14               Now, should they want to talk about resolving

15   the case during this time, that is the perfect opportunity

16   to do so.    And as I said, the dismissal will commence

17   regardless of whether or not the case is resolved.

18               So I am imposing the stay not too invite input.

19   I have warned the parties of sanctions likely too many

20   times without actually imposing them.            But to require the

21   parties to contemplate their actions, future and past,

22   with regard to this case, and I mean also counsel for

23   plaintiffs, it's dismissed because plaintiffs failed to

24   build a case even after two years.           And there have been,

25   by my count, at least nine violations of federal rules in
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 38 of 84




                            (EXHIBIT I)
Case
   Case
     1:20-cv-01140-RDA-IDD
         1:18-cv-08653-VEC-SDA
                            Document
                                Document
                                     8 Filed
                                         167 11/05/20
                                              Filed 11/19/20
                                                       Page 1Page
                                                             of 3 PageID#
                                                                   39 of 84 104




                              IN THE UNITED STATES DISTRICT
                                  COURT FOR THE EASTERN
                                   DISTRICT OF VIRGINIA
                                      Alexandria Division


ROBERT DAVID STEELE, et al.,                 )
                                             )
                Plaintiffs,                  )
                                             )
v.                                           )   Civil Action No. 1:20-cv-01140(RDA/IDD)
                                             )
JASON GOODMAN,                               )
                                             )
                Defendant.                   )
                                             )

                                            ORDER

          This MATTER is before the Court on non-party D. George Sweigert’s Motion for

 Leave to Intervene Pursuant to Rule 24(a) [Dkt. No. 4] (hereinafter “Motion”). This matter can

 be resolved without oral argument, as such argument would not aid the decisional process. It is

 hereby

          ORDERED that the Motion is DENIED. The Motion is denied because Intervenor-

 Applicant Sweigert failed to meet the requirements for both intervention of right and

 permissive intervention under Rule 24.

          The Court must permit a person to intervene if a federal statute affords him the right

 unconditionally or if he claims an interest in the subject matter of the case and his interest

 would not be adequately represented by existing parties. See FED. R. CIV. P. 24(A). The

 movant cites no statute or legal authority that would provide him a cause of action as an

 intervenor. See Fed. R. Civ. P. 24(a)(1). The movant also lacks an interest in the subject matter

 of this case. On September 28, 2020, Plaintiffs Robert David Steele and his nonprofit filed a

 Complaint against Defendant Jason Goodman for, among other things, defamation and

                                                 1
Case
   Case
     1:20-cv-01140-RDA-IDD
         1:18-cv-08653-VEC-SDA
                            Document
                                Document
                                     8 Filed
                                         167 11/05/20
                                              Filed 11/19/20
                                                       Page 2Page
                                                             of 3 PageID#
                                                                   40 of 84 105




unauthorized use of Steele’s name and picture. Compl. at 1, Dkt. No. 1. Plaintiffs seek an

injunction to permanently enjoin and order Goodman to cease and desist from any further use

of Steele’s name and picture and to remove such from Defendant’s online videos, tweets,

blogs and posts. Dkt. No. 7 ¶1. Sweigert claims to have an interest in the litigation because the

complaint mentions him. Dkt. No. 4 ¶4. However, paragraph 50 of the Complaint, the only

place where Sweigert is mentioned, describes a video Plaintiffs allege Defendant produced and

the footnote to the paragraph merely identifies Sweigert as one of the people besides Steele

whose photoshopped image was depicted in the video. Compl. ¶50. This is insufficient for

Sweigert to establish an interest in the case. See Steele v. Goodman, 2019 U.S. Dist. LEXIS

124571, *18, 2019 WL 3366556 (E.D. Va. July 25, 2019) (a passing mention in the complaint

does not establish a connection between the harm Plaintiffs allege and the harm Sweigert

alleges). Sweigert has not established that he has an interest in the online posts targeted at

Steele or in Steele’s claims. Furthermore, a final judgment in Steele’s action will not impair

Sweigert’s ability to pursue independent claims against Goodman.

       The movant, likewise, fails to meet the requirements for permissive intervention. The

Court may permit a person to intervene in an action if he has, pursuant to a federal statute, a

conditional right to intervene or has a claim that overlaps with the action based on “common

question of law or fact.” See FED. R. CIV. P. 24(B). Like Steele, Sweigert claims that Defendant

Goodman has defamed him through Internet videos and social media posts. Dkt. No. 4 at ¶i.

Sweigert and Steele may have similar causes of action against Goodman, but that does not

mean the movant may intervene in a case that is strictly about false and defamatory statements

allegedly published by Goodman about Steele. “To the extent that Sweigert’s claims seem

‘identical’ to Steele’s, the claims relate to two distinct sets of conduct or statements: those



                                               2
Case
   Case
     1:20-cv-01140-RDA-IDD
         1:18-cv-08653-VEC-SDA
                            Document
                                Document
                                     8 Filed
                                         167 11/05/20
                                              Filed 11/19/20
                                                       Page 3Page
                                                             of 3 PageID#
                                                                   41 of 84 106




directed at Plaintiffs and those directed at Sweigert.” Steele, 2019 U.S. Dist. LEXIS 124571,

*18. The facts underlying both claims of defamation differ. Id. at *24. In their memorandum in

opposition to the Motion, Plaintiffs argue that they have no relationship, business or personal,

with Sweigert, and they have no knowledge or involvement with the defamation allegedly

perpetrated by the Defendant against the movant. Dkt. No. 7 ¶5, footnote 1. Sweigert likewise

argues there is no relationship between him and Plaintiffs. Dkt. 4, ¶5. Thus, movant fails to

establish a common question of law or fact.

       Sweigert notes that during previous litigation involving Steele and Goodman,

Defendant defamed him over social media with claims that Sweigert is an operative of

Steele’s. Sweigert seeks status as a “limited plaintiff for the primary purposes of obtaining a

legal determination from this Court that,” since June 14, 2017, “the movant has had nothing to

do with any business, litigation, operations, or any other such activity” with Plaintiffs. Dkt.

No. 4 ¶5. No allegations have been made in this case that Sweigert is connected to Steele. Dkt.

No. 7 ¶7. Movant essentially seeks an advisory opinion from the Court concerning his

involvement in a previous case or an advisory opinion concerning claims that are not the

subject of litigation and would thus have no effect. The Court will not provide an advisory

opinion. “A federal court has neither the power to render advisory opinions nor ‘to decide

questions that cannot affect the rights of litigants in the case before them.” Ragan v. Vosburgh,

No. 96-2621, No. 96-2687, No. 96-2739, 1997 U.S. App. LEXIS 6626, at *13 (4th Cir. Apr.

10, 1997).

      ENTERED this 5th day of November 2020.

                                                      /s/ Ivan D. Davis
                                                     Ivan D. Davis
                                                     United States Magistrate Judge
Alexandria, Virginia

                                               3
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 42 of 84




                            (EXHIBIT J)
           Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 43 of 84


  From:    John H. Snyder john@jhsnyderlaw.com
Subject:   Fwd: Proposed intervention into SDNY lawsuit
   Date:   October 24, 2020 at 10:05 PM
     To:   Jason Goodman jason@21stcentury3d.com


       Look at this clown.

       John H. Snyder PLLC | 555 Fifth Avenue, Suite 1700 | New York, NY 10017
       Tel: (212) 856-7280 | Cell: (917) 292-3081 | Web: www.jhs.nyc

       This message and its attachments are sent from a law firm and may contain information that is confidential and protected by privilege from disclosure. If you are not the intended
       recipient, you are prohibited from printing, copying, forwarding or saving them. Please delete the message and attachments without printing, copying, forwarding or saving them, and
       notify the sender immediately. No waiver of any privilege is intended by this transmission.

       To ensure compliance with requirements imposed by U.S. Treasury Regulations, John H. Snyder PLLC informs you that any U.S. tax advice contained in this communication
       (including any attachments) was not intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting,
       marketing or recommending to another party any transaction or matter addressed herein.




       ---------- Forwarded message ---------
       From: Spoliation Notice <spoliation-notice@mailbox.org>
       Date: Sat, Oct 24, 2020 at 8:12 PM
       Subject: Proposed intervention into SDNY lawsuit
       To: john@jhsnyderlaw.com <john@jhsnyderlaw.com>, samuel.eichner@finnegan.com <samuel.eichner@finnegan.com>,
       john@jhs.nyc <john@jhs.nyc>, margaret.esquenet@finnegan.com <margaret.esquenet@finnegan.com>,
       b.brett.heavner@finnegan.com <b.brett.heavner@finnegan.com>, Spoliation Notice <spoliation-notice@mailbox.org>



       Ref: 1:20-cv-07269-VEC The National Academy of Television Arts and Sciences, Inc. et al v. Multimedia System Design, Inc.
       Valerie E. Caproni, presiding

       To: Attorneys of Record

       Jason Goodman has published another malicious, defaming and slanderous video podcast that references the undersigned and the
       surname "Sweigert".

       https://www.youtube.com/watch?v=bNP5rfZvSAs

       At the onset, I demand that counsel advise Jason Goodman to remove this offending video at once. After three (3) years of
       experience in dealing with Mr. Goodman the undersigned believes Goodman will not comply.

       Therefore, the undersigned is left with no choice but to intervene in the above cited action pursuant to FRCP Rule 24 (see motion and
       memorandum for intervention).

       As described by Goodman in para. 23 of the attached COUNTERCLAIM, Mr. Goodman has conflated the undersigned with NATAS
       before judge Valerie E. Caproni. These assertation are completely false, in error and near fraud.

       D. George Sweigert
 Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 44 of 84




  steele-vs-     steele-vs-    show_temp-
goodm…20.pdf   goodm…20.pdf   counte…im.pdf
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 45 of 84




                            (EXHIBIT K)
          Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 46 of 84


  From: spoliation-notice@mailbox.org
Subject: Litigation hold: R.D.S. v. Jason Goodman, 3:17-CV-00601 MHL
   Date: November 28, 2017 at 4:36 PM
     To: privacyinquiries@gotinder.com, copyright@match.com, help@gotinder.com
    Cc: truth@crowdsourcethetruth.org, georg.webb@gmail.com, spoliation-notice@mailbox.org, contact@unrig.net,
         humantrafficking@ocfs.ny.gov, uslawenforcement@google.com, nyspmail@troopers.ny.gov


       TO: General Counsel, media service "TINDER"

       Evidence Preservation and Anti-Spoliation Demand

       Ladies and Gentlemen:

       This litigation hold demand concerns the following TINDER user:

                     Jason Goodman
                     252 7th Avenue, #6S
                     New York, NY 10001

       According to video materials posted on YouTube by "George Webb" and "Jason Goodman", contact was allegedly made by these two
       individuals with underage teenage girls on the platform TINDER.

       In a separate video, the pair (Sweigert & Goodman) apparently discuss human trafficking in great detail. During the course of filming
       Webb brings up the TINDER accounts they both utilize and Goodman announced "CUT, CUT, CUT". This was taken to mean "stop
       filming".

       Civil litigation has been brought against Mr. Goodman and includes allegations related to the foregoing information. See Robert David
       Steele (R.D.S.) in the subject line of this message.

       This litigation demand requires that information contained in Mr. Goodman's account be preserved for litigation; whether or not
       contained in messages, membership applications, log files, audit trails, etc. Such evidence should include related account activity,
       two-ways message exchanges, images, etc.

       As this matter may possibly border on issues of interest to law enforcement, appropriate agencies have been included in this evidence
       reservation demand.

       Evidence Collection Team
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 47 of 84




                            (EXHIBIT L)
            Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 48 of 84


  From:    Spoliation Notice spoliation-notice@mailbox.org
Subject:   Latest update on George Webb
   Date:   April 28, 2020 at 5:44 PM
     To:   legal@patreon.com, privacy@patreon.com, colin@patreon.com
    Cc:    Brittany.Custer@ic.fbi.gov, crimestatsinfo@ic.fbi.gov, NICS@ic.fbi.gov, iso@ic.fbi.gov, georg.webb@gmail.com,
           jason@21stcentury3d.com, truth@crowdsourcethetruth.org, jasongoodman72@protonmail.com


       To whom it may concern:

       Public statements of critique now orbit the Patreon subscribers known as George Webb and Jason Goodman.

       As you know, a spoliation notice was sent to Patreon to safely collect and archive electronic account information concerning these
       subscribers as part of an evidence collection effort for pending litigation.

       See below:

       https://sdny.news/2020/04/28/george-webb-vows-to-take-smear-machine-underground-to-continue-attacks-from-the-patreon-the-
       rogue-gallery-of-cyber-stalkers-while-secrets-of-jason-goodman-are-revealed-in-the-fear-mongering-wrec/

       D. George Sweigert
       www.sdny.org
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 49 of 84




                            (EXHIBIT M)
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDAECF
                               Document
                                 No. 1, PageID.1
                                         167 FiledFiled
                                                   11/19/20
                                                        10/31/20
                                                              Page
                                                                 Page
                                                                   50 of1 84
                                                                          of 22




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                                AT DETROIT

  George Webb Sweigert,                      :    CASE
                                             :
                 Plaintiffs,                 :    NO.
                                             :
  v.                                         :    JUDGE
                                             :
  CABLE NEWS NETWORK, INC.,                  :    PLAINTIFF’S COMPLAINT
                                             :    WITH
                 Defendant.                  :    JURY DEMAND
                                             :
                                             :
                                             :
                                             :
                                             :


        NOW COMES George Webb Sweigert (“George Webb Sweigert”),and by and

through his own pro see counsel, and states his Complaint for Defamation against

Cable News Network, Inc. (“CNN”) as follows:

                                   INTRODUCTION

        1.     In 1980, Ted Turner defied skeptics and successfully founded CNN, the

       first 24-hour cable and satellite news channel.

        2.     For several years thereafter, CNN branded itself worldwide as “the

       most trusted name in news.”

        3.     CNN is now owned by Turner Broadcasting System, Inc., an American

       media conglomerate that is a division of Warner Media, LLC.

        4.     Warner Media, LLC is an American multinational mass media and

       entertainment conglomerate owned by AT&T, Inc. and headquartered in New



                                      Page 1 of 22
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDAECF
                               Document
                                 No. 1, PageID.2
                                         167 FiledFiled
                                                   11/19/20
                                                        10/31/20
                                                              Page
                                                                 Page
                                                                   51 of2 84
                                                                          of 22




     York City.

      5.      AT&T, Inc. is an American multinational conglomerate holding

     company headquartered in Dallas, Texas.

      6.      According to its 2018 Form 10-K filing and Annual Report, AT&T, Inc.’s

2018 operating revenue was $170.756 Billion and its net income was $19.953 Billion.

      7.      According to Time Warner Inc. n/k/a Warner Media, LLC’s 2017 Form

     10- K filing, CNN reached 91.4 million domestic households and more than 350

     million households outside of the United States as of December 31, 2017.

      8.      In 2017, suffering from a public perception that it had deteriorated

     from being recognized as a source of hard news to being considered a mere

     echo chamber for manipulated and politicized commentary and “fake news,”

     CNN launched a new branding campaign, “Facts First,” which is pinned to the

     top of its Twitter social media page.

      9.      From at least as early as the November 2016 election of Donald J.

     Trump as the 45th President of the United States, CNN has maintained a well-

     known and easily documented biased agenda against President Trump and

     established a history of impugning individuals perceived to be supporters of the

     President.

      10.     Prior to January 2018, President Trump publicly and repeatedly

     branded CNN as the poster child of “fake news.”

      11.     Between June 17th, 2017 and October 29th, 2019 at the time of this

     writing, CNN brought down the full force of its corporate power, influence, and

     wealth on George Webb Sweigert by falsely attacking, vilifying, and bullying


                                     Page 2 of 22
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDAECF
                               Document
                                 No. 1, PageID.3
                                         167 FiledFiled
                                                   11/19/20
                                                        10/31/20
                                                              Page
                                                                 Page
                                                                   52 of3 84
                                                                          of 22




     him despite the fact that he was simply a citizen journalist reporting on stories

     of worldwide interest and importance.

      12.     Contrary to its “Facts First” public relations ploy, CNN ignored the facts

     and put its anti-Trump agenda first in waging a three and a half year campaign

     of false, vicious attacks against George Webb Sweigert, a self financed, citizen

     journalist who had only contributed to the Presidential campaigns of Bernie

     Sanders in 2016.

      13.     CNN’s vicious attack on George Webb Sweigert included at least three

     (3) defamatory television broadcasts and forty two (42) months of continuous

     posting defamatory online articles falsely accusing George Webb Sweigert of

     being in a plot to create alarm in the Port of Charleston when he in fact was in

     Ohio covering a story of missing uranium and an eight way murder of every

     member of a uranium trucking company.

      14.     More specifically, CNN falsely asserted that George Webb Sweigert

     engaged in a deliberate attempt to create a news hoax in the Port of Charleston

     when in fact George Webb Sweigert had discounted these initial reports, and

     clearly contradicted them by saying any likely attack by the Pakistani terrorist

     Daewoo Ibrahim would occur at his main drug port, the US Naval Base in

     Norfolk, Virginia, not at the Port of Charleston.

      15.     Despite numerous attempts by George Webb Sweigert to CNN to

     correct the record, CNN has ignored these requests for forty two (42) months.

      16.     The CNN accusations are totally and unequivocally false and CNN

     would have known them to be untrue had it undertaken any reasonable efforts


                                     Page 3 of 22
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDAECF
                               Document
                                 No. 1, PageID.4
                                         167 FiledFiled
                                                   11/19/20
                                                        10/31/20
                                                              Page
                                                                 Page
                                                                   53 of4 84
                                                                          of 22




     to verify their accuracy before publication of its false and defamatory

     accusations.

      17.    CNN continued the attacks on Citizen Journalist, George Webb

     Sweigert, in June of 2020, making outlandish and false claims that somehow

     wished harm on the subjects of one of his news reports.

      18.    CNN ignored death threats provided by George Webb Sweigert to CNN

     Reporter, Donie O’Sullivan, clearly showing a Navy veteran from the US Naval

     Base in Norfolk, Virginia had threatened to “Waco” and “Jonestown” George

     Webb Sweigert’s family.

      19.    CNN and Reporter Donie O’Sullivan also ignored text messages from

     Ken Hale, a Navy Veteran and former official with the US State Department,

     threatening he was “five minutes away” multiple times on a Saturday evening

     from the home of George Webb Sweigert’s home in Maryland at that time.

      20.    CNN and CNN Reporter Donie O’Sullivan also ignored text messages

     provided to Donie O’Sullivan sent by Ken Hale threatening to “flamethrower”

     the family of George Webb Sweigert.

      21.    CNN made no acknowledgment of these death threat texts and message
             made directly to George Webb Sweigert in its June 2020 reporting about
             him.

      22.    CNN and Reporter Donie O’Sullivan recklessly endangered the life of

     George Webb Sweigert and his family by outrageously and falsely twisting the

     death threats to him by reporting somehow George Webb Sweigert was wishing

     ill on the subjects of his March 2020 reporting.



                                    Page 4 of 22
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDAECF
                               Document
                                 No. 1, PageID.5
                                         167 FiledFiled
                                                   11/19/20
                                                        10/31/20
                                                              Page
                                                                 Page
                                                                   54 of5 84
                                                                          of 22




      23.    George Webb Sweigert clearly cast the subject of his March 2020 as

     victims of the CoronaVirus while in China for the 2019 NATO Military Games.

      24.    CNN repeatedly defamed George Webb Sweigert with false claims that

     he encouraged bullying of the October 2019 NATO Military Games CoronaVirus

     victims in national television broadcasts with anchors Jim Sciutto, Poppy

     Harlow, and Brian Seltzer.

      25.    Contrary to CNN’s repeated false reports, George Webb Sweigert

     presented all the CoronaVirus victims from the October 2019 NATO Military

     Games as victims including French Gold Medalist Elodie Clouvel and her fiancé

     on the Dutch NATO Team.            The Italian NATO Team victims were also

     accurately presented as victims.

      26.    CNN rushed to incite a viral social media mob to further its anti-

     Trump agenda and increase the billion-dollar bottom lines of its conglomerate

     corporate owners by generating eyeballs, clicks, and resulting advertising

     revenue from its sensationalized broadcasts and online reporting.

      27.    According to media reports, CNN’s high primetime viewership of the
             reports on George Webb Sweigert as a “harasser”.

      28.    CNN elevated false, heinous accusations of the alleged “harassment”

     conduct of George Webb Sweigert in a national broadcast on October 28th,

     2020 from social media to its worldwide news platform without adhering to

     well-established journalistic standards and ethics, including its failure to take

     the required steps to ensure accuracy, fairness, completeness, fact-checking,

     neutrality, and heightened sensitivity when dealing with a minor.


                                    Page 5 of 22
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDAECF
                               Document
                                 No. 1, PageID.6
                                         167 FiledFiled
                                                   11/19/20
                                                        10/31/20
                                                              Page
                                                                 Page
                                                                   55 of6 84
                                                                          of 22




      29.     Exposing the shallowness of its “Facts First” public relations branding

     ploy, CNN got the “Facts Last” as it repeatedly, recklessly, and willfully violated

     basic, fundamental standards of journalistic integrity.

      30.     CNN’s agenda-driven fiction about George Webb Sweigert about this

     March 2020 reporting was not only false and defamatory, it created an

     extremely dangerous situation by knowingly triggering the outrage of its

     audience and unleashing that outrage on George Webb Sweigert with its

     patently false accusations that George Webb Sweigert somehow wished harm on

     the subjects of his factual reports.

      31.     CNN anchors and news personnel openly called for “acts of outrage”

     against George Webb Sweigert, furthering the mob frothing to its false

     narratives.

      32.     With its most recent reports in October of 2020, CNN’s wanton

     reporting has now move from outrageous misrepresentation and slander to

     reckless endangerment for the lives of George Webb Sweigert and his family.

      33.     Rather than publicly retracting its false, defaming reports about

     George Webb Sweigert, CNN willfully chose to amplify this dangerous and

     reckless behavior in a worldwide broadcast on October 28th, 2020.

      34.     George Webb Sweigert was an easy target for CNN to advance its anti-

     Trump agenda because he was a Bernie Sanders supporter who had turned to

     Trump after his lawsuit against the DNC was mooted by a plea deal of a key

     DNC operative.

      35.     In addition to its substantial broadcast television and online audience,


                                      Page 6 of 22
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDAECF
                               Document
                                 No. 1, PageID.7
                                         167 FiledFiled
                                                   11/19/20
                                                        10/31/20
                                                              Page
                                                                 Page
                                                                   56 of7 84
                                                                          of 22




     CNN republished many of its false and defamatory broadcasts and articles to its

     over 41 million Twitter followers.

      36.     In order to fully compensate George Webb Sweigert for the reputation

     harm, emotional distress, and mental anguish caused by CNN’s false attacks,

     this action seeks compensatory damages in excess of Fifty Million Dollars

     ($55,000,000.00).

      37.     In order to punish and to deter CNN from ever again engaging in false,

     reckless, malicious, and agenda-driven attacks against citizen journalists in

     violation of well-

recognized journalistic standards and ethics, this action seeks punitive damages in

excess of One Hundred Million Dollars ($100,000,000.00).

                          DETAILED FACTUAL BACKGROUND OF

                            REPORTING BY GEORGE WEBB

                            SWEIGERT IN PIKETON OHIO JUNE 2017

      38.     George Webb Sweigert met with two independent sources on June

     14th, 2020 to confirm and cross-reference a story about missing uranium from

     the US Enrichment Uranium Plant in Piketon, Ohio.

      39.     George Webb Sweigert endeavored to meet with a third independent

     source before he was arrested.

      40.     George Webb Sweigert was tracked and his cell phone was repeatedly

     pinged by the FBI on the afternoon of June 14th, 2020.

      41.     George Webb Sweigert had no idea the first informant he met with for

     several hours, Marshall Okey Richards, was in fact an FBI Informant. Richards


                                      Page 7 of 22
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDAECF
                               Document
                                 No. 1, PageID.8
                                         167 FiledFiled
                                                   11/19/20
                                                        10/31/20
                                                              Page
                                                                 Page
                                                                   57 of8 84
                                                                          of 22




     played a key role in the entrapment of several residents of West Virginia and

     Ohio by encouraging them to take bomb making classes in previous years.

      42.    The second informant George Webb Sweigert met with on June 14th,

     2020 reported that the uranium trucking company he was investigating in

     Piketon, Ohio (where every member of the company was murdered in a

     gruesome eight-way murder), was actually an industrial drug operation run by

     the Rhoden Trucking family.

      43.    CNN never reported a correction to their grossly misleading story that

     George Webb Sweigert had somehow been the source of the information

     himself, even after FBI Marshall Okey Richards was outed in the media.

      44.    CNN was informed numerous times in dozens of online broadcasts and

     requests to correct their reporting that somehow George Webb Sweigert had

     generated the story.      The second information source is a former law

     enforcement officer who was present as George Webb Sweigert took five calls

     from DHS and Port of Charleston officials in trying to understand which DNC

     operative had shipped four diplomatic containers to the Port.

      45.    Despite dozens of requests to correct the record, CNN and Reporter

     Donie O’Sullivan callously refused to correct the story that an FBI Informant

     was the actually source of the story, and that George Webb Sweigert had been

     entrapped.

      46.    CNN has shown willful disregard for the truth by even the most minimal
             journalist standard by allowing this false “Port of Charleston hoax”
             narrative to continue.
      47.    Instead of trying to contain the irreparable harm their grossly


                                      Page 8 of 22
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDAECF
                               Document
                                 No. 1, PageID.9
                                         167 FiledFiled
                                                   11/19/20
                                                        10/31/20
                                                              Page
                                                                 Page
                                                                   58 of9 84
                                                                          of 22




     misleading story about the Port of Charleston, CNN and Reporter Donie

     O’Sullivan chose to willfully compound the damage by making George Webb

     Sweigert the target of yet another CNN attack in June of 2020.

         REPORTING GEORGE WEBB SWEIGERT IN March 2020

      48.     In March of 2020, George Webb Sweigert correctly reported that

     Chinese Foreign Minister Spokesman Jian brought CoronaVirus to Wuhan at

     the US Military Athletes at the October 2019 NATO Military Games.

      49.     George Webb Sweigert was not aware of the Harvard CoronaVirus

     Study placing the outbreak in Wuhan, China in August of 2019 at the time of

     the reporting.

      50.     George Webb Sweigert received information at a news gathering event

     that Ft. Belvoir Community Hospital in Virginia had an outbreak in September

     of 2019 and Detrick, Maryland area hospitals and nursing homes had a

     CoronaVirus outbreak in August of 2019 near the bioweapons facility in Ft.

     Detrick Maryland.

      51.     George Webb Sweigert had been informed in January of 2019 by a

     doctor at the Ft. Belvoir facility that voluntary testing sometimes occurred both

     facilities of “mock” or “low intensity” viruses to test treatments and vaccines.

      52.     At a news gathering event of ten citizen journalists, the number of

     athletes that could have been infected at Ft. Belvoir Community Hospital that

     also attended the Wuhan NATO Military Games in October 2019 was just one

     person, a Dutch National woman cyclist with a background as a driver for the

     Supreme NATO Allied Commander.



                                     Page 9 of 22
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 1, PageID.10
                                          167 FiledFiled
                                                    11/19/20
                                                         10/31/20
                                                               Page
                                                                  Page
                                                                    59 of1084of 22




       53.     In a working news gathering event with ten people, the name of the

      Dutch NATO driver was put on a whiteboard, and her employment at Ft.

      Belvoir Community Hospital was confirmed.        George Webb Sweigert only

      speculated this Dutch NATO driver was a possible victim at this event, and

      unknowingly been “patient zero”. During this time of intense tension between

      the United States and China with each side blaming the other for the

      CoronaVirus, this effort seemed to be the only logical and helpful discussion

      occurring in the News universe to reduce the name calling and assignment of

      blame.

       54.     Instead of lauding this logical epidemiology approach to actually

      solving and tracing the CoronaVirus crisis, CNN and Reporter Donie O’Sullivan

      chose to jump on the attack of Citizen Journalist, George Webb Sweigert yet

      again. Even after evidence was produced that the Dutch courier was indeed

      Dutch, had been a driver for the Supreme Allied Commander of NATO, and was

      indeed employed at Ft. Belvoir Community Hospital for CNN Reporter Donie

      O’Sullivan, instead of responsibly reporting these facts, he and CNN willfully

      choose to suppress this information from the American people. To compound

      these gross errors of omission, CNN and Reporter Donie O’Sullivan chose to

      simply say there was no evidence presented to them.

       55.     Even after the Chinese Foreign Minister specifically requested the

      medical records of the Dutch cyclist with the NATO High Command experience,

      CNN and Reporter Donie O’Sullivan continue to push the false narrative their

      was not evidence and no attempt at fair and balanced journalist by George


                                   Page 10 of 22
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 1, PageID.11
                                          167 FiledFiled
                                                    11/19/20
                                                         10/31/20
                                                               Page
                                                                  Page
                                                                    60 of1184of 22




      Webb Sweigert, causing yet more irreparable harm and defamation.

       54.      After dozens of outreaches to the subjects of the story, many of the

      outreaches broadcast around the world, the subjects of the story remained only

      in close consult with CNN and Reporter Donie O’Sullivan.

       55.      Given CNN’s prior misrepresentations and denials of responsibility for

      correction for the previous 42 month, a reasonable person would expect some

      modicum of journalistic inquiry to avoid their egregious earlier, uncorrected

      errors.    But the exact opposite behavior was demonstrated by CNN and

      Reporter Donie O’Sullivan in June 2020 with an irresponsible amplification of

      previous false narratives about George Webb Sweigert.

       56.      CNN not only unleashed a mob a revenge minded internet trolls to

      descend on George Webb Sweigert’s YouTube Channel, but they actively

      lobbied the removal of his channel to deprive him any means of rebuttal against

      the CNN Media Giant.

       57.      YouTube responded to CNN pressure by destroying four years of

      journalistic work that included tens of thousands of source citations that would

      fill seven Gutenberg Bibles at last count.

       58.      Instead of taking a sober assessment of the irreparable damage they

      had done to George Webb Sweigert’s career and life’s work, CNN and Reporter

      Donie O’Sullivan actively conspired with internet trolls to intensify the damage

      caused.

       59.      CNN and Reporter Donie O’Sullivan continues this character
                assassination scheme up to one week before the US Presidential Election
                with yet another false and misleading attack on George Webb Sweigert

                                     Page 11 of 22
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 1, PageID.12
                                          167 FiledFiled
                                                    11/19/20
                                                         10/31/20
                                                               Page
                                                                  Page
                                                                    61 of1284of 22




               on October 28th, 2020.

        60.    CNN and Reporter Donie O’Sullivan continue to promote their

      misrepresentations and defamation of George Webb Sweigert to the very

      minute of this writing, and CNN and Reporter Donie O’Sullivan show now signs

      of abating their actions.

        61.    At all times, George acted respectfully, responsibly, appropriately, and

      in a manner consistent with the values instilled upon him by his family and his

      faith.

                                  THE CNN COVERAGE

        62.    The CNN attacks on citizen journalism can be understood if one looks

      at the money mad history of CNN and their continual choice over targeting

      innocents to dogwhistle their base of rabid followers in deference to journalistic

      integrity. When view through the lens of false narratives leading to rapacious

      profits, their contemptible behavior is at least understandable.

        63.    Given this egregious behavior by CNN, a reasonable person might

      expect CNN and Reporter Donie O’Sullivan would be rushing to issue a

      retraction or a statement of contrition regarding its wanton targeting of a

      citizen journalist who was just trying to tell the truth.     But, what my not

      surprise the Court by this point in the Complaint, CNN nor Donie O’Sullivan

      have never to the date of the filing of this Complaint issued a formal retraction,

      correction or an apology to George Webb Sweigert.

                    PARTIES, JURISDICTION, AND VENUE

        64.    George Webb Sweigert now resides in Monroe County, Michigan.


                                     Page 12 of 22
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 1, PageID.13
                                          167 FiledFiled
                                                    11/19/20
                                                         10/31/20
                                                               Page
                                                                  Page
                                                                    62 of1384of 22




       65.    George Webb Sweigert has been a self finance journalist for the last

      four years, and before that he was a network analyst.

       66.    CNN is a foreign corporation existing under the laws of the State of

      Delaware with its principal place of business being located at One CNN Center,

      Atlanta, Georgia 30303. CNN may be served by delivery of a copy of the

      summons and complaint to its duly-appointed registered agent, the

      Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

      Wilmington, Delaware 19801.

       67.    There exists complete diversity of citizenship between Plaintiffs and
              CNN.

       68.    The amount in controversy greatly exceeds Seventy-Five Thousand

      Dollars ($75,000.00), exclusive of interests, costs, and attorneys’ fees, as

      required to sustain subject-matter jurisdiction in this Court.

       69.    This Court has subject-matter jurisdiction over this matter pursuant to
              28

 U.S.C. § 1332(a).

       70.    CNN is the nation’s first cable news network and remains a fixture of
              cable

 news – both nationally and internationally.




                                     Page 13 of 22
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 1, PageID.14
                                          167 FiledFiled
                                                    11/19/20
                                                         10/31/20
                                                               Page
                                                                  Page
                                                                    63 of1484of 22




        129.      CNN transacts business in the State of Michigan, including through the

      distribution of its content through cable television and the Internet, and CNN

      committed the tortious acts identified herein in the State of Michigan.

        130.      CNN published the broadcasts and online articles identified herein in

      the State of Michigan.

        131.      CNN has intentionally sought and obtained benefits from their tortious

      acts in the State of Michigan.

        132.      CNN directed its conduct at George Webb Sweigert, a citizen of
                  Michigan.

        133.      George suffered substantial reputational and emotional harm in this

      District.

        134.      There is a reasonable and direct nexus between CNN’s tortious conduct
                  in

 Michigan and the harm suffered by George Webb Sweigert in Michigan and beyond.

        135.      CNN is subject to the jurisdiction of this Court.

        136.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)

      because the CNN is subject to personal jurisdiction in this District and/or a

      substantial part of the events giving rise to this claim occurred in this District,

      including publication and injury.

                             CAUSE OF ACTION FOR DEFAMATION

        137.      George reasserts and incorporates by reference paragraphs 1 through

      136 of this Complaint as if fully restated herein.

        138.      CNN published to third parties without privilege no less than three (3)

      false and defamatory television broadcasts, three (3) false and defamatory


                                        Page 14 of 22
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 1, PageID.15
                                          167 FiledFiled
                                                    11/19/20
                                                         10/31/20
                                                               Page
                                                                  Page
                                                                    64 of1584of 22




        Internet articles, and three (3) false and defamatory tweets of and concerning

        George Webb Sweigert.

         139.    As late as October 28th, 2020, CNN and Reporter Donie O’Sullivan

        posted on its Twitter page and published to approximately 41 million followers

        false and defamatory gists of their previous defamations of George Webb

        Sweigert.

         140.    These tweets are collectively referred to herein as the “Tweets.”

         141.    The Tweets, Broadcasts, and Articles are collectively referred to herein as

 the “False and Defamatory Accusations.”As the natural and foreseeable consequence
 of its actions, CNN knew and intended that its False and Defamatory Accusations
 would be republished by others, including media outlets and others on social media.

                         George IS A CITIZEN JOURNALIST

         142.    George Webb Sweigert has a right to Freedom of Speech and Freedom

        of the Press guaranteed by the Constitution.

         143.    George Webb Sweigert has always made a practice of fast and very

        public retractions if every pointed to be in error of a story.

         144.    George Webb Sweigert does not take money for large corporate
                 advertisers looking for journalists who will look the other way to their
                 transgressions.

         145.    George Webb Sweigert does not promulgate conspiracy theories like
                 Donald Trump being the agent of Russia as CNN and Reporter Donie
                 O’Sullivan have done like clockwork that last four years.
 146.    George Webb Sweigert has a reasonable expectation to be protected by the
         rights guaranteed by the US Constitution and relevant State Law.



                                        Page 15 of 22
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 1, PageID.16
                                          167 FiledFiled
                                                    11/19/20
                                                         10/31/20
                                                               Page
                                                                  Page
                                                                    65 of1684of 22




                     CNN PUBLISHED NEGLIGENTLY AND
                              MALICIOUSLY

                    CNN published its False and Defamatory
               Accusations negligently and with actual knowledge
                 of falsity or a reckless disregard for the truth.

       147.    As one of the world’s leading news outlets, CNN knew but ignored the

      importance of verifying damaging and, in this case, incendiary accusations

      against a citizen journalist prior to publication.

       148.    Instead, CNN recklessly rushed to publish its False and Defamatory

      Accusations in order to advance its own political agenda against President

      Trump.

       149.    In doing so, CNN lifted the incident from social media and placed it in

      the mainstream media, giving its False and Defamatory Accusations credibility

      and permanence.

       150.    CNN negligently published its False and Defamatory Accusations by

      departing from the reasonable standard of care employed by journalists,

      including those standards articulated by the Society of Professional Journalists’

      Code of Ethics.

       151.    CNN’s collective conduct demonstrates a purposeful avoidance of the

      truth and the publication of the False and Defamatory Accusations with actual

      knowledge of falsity following its review of the complete video evidence and

      George’ statement no later than January 20.

       152.    CNN negligently and recklessly published its False and Defamatory

      Accusations by failing to conduct a reasonable investigation prior to



                                      Page 16 of 22
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 1, PageID.17
                                          167 FiledFiled
                                                    11/19/20
                                                         10/31/20
                                                               Page
                                                                  Page
                                                                    66 of1784of 22




      publication.

        153.     CNN’s duty to investigate is heightened where, as here, where the June

      2020 and October 2020 CNN Reporting compounded the injury.

        154.     CNN negligently and recklessly published its False and Defamatory

      Accusations by relying on unreliable and biased sources with questionable

      credibility.

        155.     CNN negligently and recklessly published its False and Defamatory

      Accusations by failing to conduct a reasonable investigation, including by

      relying on unreliable sources for its publications.

        156.     Indeed, CNN conducted no interviews of George Webb Sweigert’s

      sources.

        157.     CNN consciously elected to ignore this contrary information in favor of

      its pre-conceived false narrative against President Trump and his supporters.

        158.     CNN negligently and recklessly failed to consult publicly available

      information demonstrating its False and Defamatory Accusations to be false,

      including, without limitation, other video evidence available online

      demonstrating the steadfast journalistic discipline of George Webb Sweigert.

        159.     In fact, upon information and belief, prior to publishing any of its False

      and Defamatory Accusations, CNN knew that its defamations were the result of

      FBI Informants planting false information with George Webb Sweigert. But

      CNN wholly omitted and otherwise contradicted this information.

        160.     CNN continued to publish its False and Defamatory Accusations with

      actual knowledge of falsity, having reviewed video evidence and statements of


                                       Page 17 of 22
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 1, PageID.18
                                          167 FiledFiled
                                                    11/19/20
                                                         10/31/20
                                                               Page
                                                                  Page
                                                                    67 of1884of 22




      George Webb Sweigert contradicting its False and Defamatory Accusations.

       161.    CNN negligently and recklessly failed to seek information from other

      obvious sources who were present at the January 18 incident and would have

      demonstrated its False and Defamatory Accusations to be false, including

      George Webb Sweigert, and upon information and belief, his wealth of video

      documentation proving his journalistic integrity.

       162.    CNN negligently and recklessly published its False and Defamatory

      Accusations despite internal inconsistencies in despite uncovering information

      which corroborated George Webb Sweigert’s reporting.

       163.    CNN negligently and recklessly published its False and Defamatory

      Accusations in derogation of accepted principles of journalistic ethics, including

      by failing to use heightened sensitivity when dealing with citizen journalists.

       164.    CNN negligently and recklessly published its False and Defamatory

      Accusations in derogation of accepted principles of journalistic ethics, including

      by failing to verify each before publication.

       165.    CNN negligently and recklessly published its False and Defamatory

      Accusations in derogation of accepted principles of journalistic ethics, including

      by failing to avoid stereotyping.

       166.    CNN negligently and recklessly published its False and Defamatory

      Accusations in derogation of accepted principles of journalistic ethics, including

      by failing to examine the way in which its own biases and agenda shaped its

      false reporting.

       167.    CNN negligently and recklessly published its False and Defamatory


                                      Page 18 of 22
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 1, PageID.19
                                          167 FiledFiled
                                                    11/19/20
                                                         10/31/20
                                                               Page
                                                                  Page
                                                                    68 of1984of 22




      Accusations in derogation of accepted principles of journalistic ethics, including

      by failing to treat George Webb Sweigert as a human being deserving of respect.

       168.    CNN negligently and recklessly published its False and Defamatory

      Accusations in derogation of accepted principles of journalistic ethics, including

      by wrongfully placing the anti-Trump agenda over the harm its False and

      Defamatory Accusations caused irreparable harm to George Webb Sweigert.

       169.    Upon information and belief, at the time of its initial reporting of and

      concerning George, CNN did not know George’ age and did not make any

      reasonable attempt to ascertain it despite the general knowledge that George

      Webb Sweigert was being misled by FBI Informants.

       170.    CNN’s actual malice is further evidenced by its failure to retract is False

      and Defamatory Accusations.

       171.    CNN published its False and Defamatory Accusations with common

      law malice, including because it intended to harm George Webb Sweigert

      because his was a disaffected support of the Democratic Party and consciously

      ignored the threats of harm that it knew would inevitably ensue, in favor of its

      political agenda.

       172.    CNN published its False and Defamatory Accusations with common

      law malice, demonstrated by its failure to retract its False and Defamatory

      Accusations despite the harm and danger it knew would be inflicted upon

      George Webb Sweigert.

       173.    CNN published its False and Defamatory Accusations with common

      law malice, including because it callously ignored the consequences of its


                                     Page 19 of 22
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 1, PageID.20
                                          167 FiledFiled
                                                    11/19/20
                                                         10/31/20
                                                               Page
                                                                  Page
                                                                    69 of2084of 22




      actions upon a citizen journalist.

       174.    CNN’s common law malice is further evidenced by its failure to
               reprimand Reporter Donie O’Sullivan for his cyber-assault of George on
               Twitter.

                                      DAMAGES

       175.    The publication of the False and Defamatory Accusations directly and

      proximately caused substantial and permanent damage to George Webb

      Sweigert.

       176.    The False and Defamatory Accusations were republished by third-

      parties and members of the mainstream and social media mob, which was

      reasonably foreseeable.

       177.    The False and Defamatory Accusations against George Webb Sweigert

      are defamatory per se, as they are libelous on their face without resort to

      additional facts, and as clearly demonstrated here, George Webb Sweigert was

      subjected to public hatred, contempt, scorn, obloquy, and shame.

       178.    As a direct and proximate result of the False and Defamatory

      Accusations, George Webb Sweigert suffered permanent harm to his

      reputation.




                                     Page 20 of 22
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 1, PageID.21
                                          167 FiledFiled
                                                    11/19/20
                                                         10/31/20
                                                               Page
                                                                  Page
                                                                    70 of2184of 22




        291.      As a direct and proximate result of the False and Defamatory

      Accusations George Webb Sweigert suffered severe emotional and mental

      distress.

        292.      As a direct and proximate result of the False and Defamatory

      Accusations George Webb Sweigert is forced to live his life in a constant state

      of concern over his safety and the safety of his family.

        293.      CNN published its False and Defamatory Accusations with actual

      malice and common law malice, thereby entitling George Webb Sweigert to an

      award of punitive damages.

        294.      CNN’s conduct was outrageous and willful, demonstrating that entire

      want of care that raises a conscious indifference to consequences.

        295.       George Webb Sweigert is entitled to an award of punitive damages to

       punish CNN and to deter it from repeating such egregiously unlawful

       misconduct in the future.

        WHEREFORE, George Webb Sweigert respectfully prays:

        (a)       That judgment be entered against CNN for substantial compensatory

      damages in an amount not less than Fifty Million Dollars ($50,000,000.00);

        (b)       That judgment be entered against CNN for punitive damages in an

      amount not less than One Hundred Million Dollars ($100,000,000.00);

        (c)       That George recover his reasonable attorneys’ fees and expenses from
                  CNN;
        (d)       That all costs of this action be taxed to CNN; and
        (e)       That the Court grant all such other and further relief that the Court
                  deems just and proper, including equitable relief.


                                        Page 21 of 22
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 1, PageID.22
                                          167 FiledFiled
                                                    11/19/20
                                                         10/31/20
                                                               Page
                                                                  Page
                                                                    71 of2284of 22




       Respectfully submitted this 30th day of October, 2020.




   George Webb Sweigert

   George Webb Sweigert (pro se)
   Georg.webb@gmail.com

   1671 W. Stearns Road, Suite E
   Temperance, MI 48182
   Tel: 503-919-0748




                                   Page 22 of 22
Case 1:18-cv-08653-VEC-SDA Document 167 Filed 11/19/20 Page 72 of 84




                            (EXHIBIT N)
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDA
                            ECF
                              Document
                                No. 3, PageID.24
                                         167 FiledFiled
                                                   11/19/20
                                                        11/06/20
                                                              PagePage
                                                                   73 of184
                                                                          of 12
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDA
                            ECF
                              Document
                                No. 3, PageID.25
                                         167 FiledFiled
                                                   11/19/20
                                                        11/06/20
                                                              PagePage
                                                                   74 of284
                                                                          of 12
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDA
                            ECF
                              Document
                                No. 3, PageID.26
                                         167 FiledFiled
                                                   11/19/20
                                                        11/06/20
                                                              PagePage
                                                                   75 of384
                                                                          of 12
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDA
                            ECF
                              Document
                                No. 3, PageID.27
                                         167 FiledFiled
                                                   11/19/20
                                                        11/06/20
                                                              PagePage
                                                                   76 of484
                                                                          of 12
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDA
                            ECF
                              Document
                                No. 3, PageID.28
                                         167 FiledFiled
                                                   11/19/20
                                                        11/06/20
                                                              PagePage
                                                                   77 of584
                                                                          of 12
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDA
                            ECF
                              Document
                                No. 3, PageID.29
                                         167 FiledFiled
                                                   11/19/20
                                                        11/06/20
                                                              PagePage
                                                                   78 of684
                                                                          of 12
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDA
                            ECF
                              Document
                                No. 3, PageID.30
                                         167 FiledFiled
                                                   11/19/20
                                                        11/06/20
                                                              PagePage
                                                                   79 of784
                                                                          of 12
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDA
                            ECF
                              Document
                                No. 3, PageID.31
                                         167 FiledFiled
                                                   11/19/20
                                                        11/06/20
                                                              PagePage
                                                                   80 of884
                                                                          of 12
Case
  Case
     2:20-cv-12933-GAD-KGA
        1:18-cv-08653-VEC-SDA
                            ECF
                              Document
                                No. 3, PageID.32
                                         167 FiledFiled
                                                   11/19/20
                                                        11/06/20
                                                              PagePage
                                                                   81 of984
                                                                          of 12
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 3, PageID.33
                                          167 FiledFiled
                                                    11/19/20
                                                         11/06/20
                                                               Page
                                                                  Page
                                                                    82 of1084of 12
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 3, PageID.34
                                          167 FiledFiled
                                                    11/19/20
                                                         11/06/20
                                                               Page
                                                                  Page
                                                                    83 of1184of 12
Case
   Case
     2:20-cv-12933-GAD-KGA
         1:18-cv-08653-VEC-SDA
                             ECFDocument
                                 No. 3, PageID.35
                                          167 FiledFiled
                                                    11/19/20
                                                         11/06/20
                                                               Page
                                                                  Page
                                                                    84 of1284of 12
